DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 1/18/22 is acknowledged.  The traversal is on the ground(s) that there is not a significant search burden because the two inventions share a number of elements.  This is not found persuasive. While the two inventions do share a number of components, the search burden arises in those components which they do no share, e.g. the wing unit of claim 13 which is not present in claim 5. It is proper to consider search burden in this fashion, wherein differences dictate a search burden and not similarities. This because entirely disparate devices, e.g., a tractor and tank, can share many generically claimed components, but still be recognized to represent entirely different fields of endeavor because of the addition of components unique to each field.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “nozzle frame” in claims 5-12 is used to an unknown end, while the accepted meaning is a structure supporting a nozzle. The term is indefinite because the specification does not clearly redefine the term, and given the absence of a nozzle, the term cannot be reasonably assumed to have its ordinary meaning.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0215265 A1 [Baek] in view of US 2011/0248191 A1 [Fomenkov].

Regarding Claim 5:
Baek teaches an extreme ultraviolet (EUV) light concentrating apparatus (Fig. 1a, para 49) comprising: 
a main body having a concave inner portion (Fig. 1a (30)); 
a tin generator (Fig. 1a (92)) configured to generate tin drops and spray the tin drops (paras 47-48); 
a tin catcher (Fig. 1a (200)) configured to process the sprayed tin drops (para 47); 

However, Baek fails to teach a protective cover configured to block the tin drops from falling into the main body.
Fomenkov teaches an EUV generating apparatus (abstract) including a protective cover configured to block tin drops from falling into an EUV collector (Figs. 4, 6, 10 (320), Fig. 7 (320’), Fig. 8 (320’’), Fig. 9 (320’’’)). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the protective cover of Fomenkov over the nozzle frame and collector of Baek. One would have been motivated to do so since the protective cover would improve the drops stability (Fomenkov para 49) and since it would protect the nozzle frame and collector from droplet debris.

Regarding Claim 7:
The modified invention of claim 5 teaches the EUV light concentrating apparatus of claim 5, wherein when the EUV light concentrating apparatus is viewed from above, the protective cover at least partially overlaps the nozzle frame (assuming the viewing angle is from Baek focus (40) down to Baek collector (30), the protective cover would at least partially overlap the nozzle frame since the protective cover is disposed above the nozzle frame). 

Regarding Claim 8:
 teaches the EUV light concentrating apparatus of claim 5, wherein the nozzle frame comprises a spray unit configured to spray gas to the inner surface of the main body (Baek Figs. 3a, b; paras 65-67).


Allowable Subject Matter
Claims 6 and 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881